DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for this Office Action.

Election/Restrictions
Applicant’s election of claims 9-19 in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claims 9-19 are under consideration for this Office Action. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9: The term “an elevated concentration of dissolved salts” in claim 9 is a relative term which renders the claim indefinite. The term “elevated concentration of dissolved salts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Any claim(s) dependent on the above claim(s) is/are rejected for the dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0148355 A1) in view of Li et al (“Modification and properties characterization of heterogeneous anionexchange membranes by electrodeposition of graphene oxide (GO)”, Applied Surface Science, 442 (Feb 2018) 700–710). 

Claim 9: Smith discloses a desalination device (see e.g. abstract of Smith), comprising: 
a container (cell, see e.g. abstract of Smith) configured to contain a saline water solution having an elevated concentration of dissolved salts (see e.g. [0046] of Smith); 
a first electrode and a second electrode arranged in a first compartment and a second compartment, respectively, of the container (see e.g. [0052] and #110 and #120 separated by membrane #130 on Fig 1 of Smith), 
the first and second electrodes configured to be arranged in fluid communication with the saline water solution (both have inlets for the influent of saline water, see e.g. Fig 1 of Smith); 
an anion exchange membrane (AEM) separating the first and second compartments (see e.g. [0052] and #130 on Fig 1 of Smith), 
a power source configured to selectively apply a voltage to one of the first and second electrodes (see e.g. abstract of Smith), 
the anion selective membrane having a selective permeability when the voltage is applied such that cations in the saline water solution have a first diffusion rate d1, therethrough and anions in the saline water solution have a second diffusion rate d2 therethrough where 0<d1<d2 (see e.g. [0064] and “membrane” on Fig 1 of Smith)

Smith does not explicitly teach that an AEM having a porous membrane structure and a plurality of negatively-charged oxygen functional groups coupled to the porous membrane structure. Smith only discloses using an anion exchange membrane but does not provide specifics. Li teaches an AEM for desalination (see e.g. abstract and page 701, col 1, paragraph starting with “Here we” of Li) comprising graphene oxide with negatively-charged oxygen functional groups (see e.g. abstract and page 701, col 1, paragraph starting with “GO is” of Li), which improve the hydrophilicity of the AEM (see e.g. page 702, col 1, paragraph starting with “The chemical” of Li). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Smith so that the AEM is the AEM taught in Li with graphene oxide and functional groups because the AEM of Li has improved hydrophilicity, as well as having a smoother surface and negative zeta potential (see e.g. abstract of Li). 

Claim 10: Smith in view of Li teaches that the porous membrane structure includes graphene oxide sheets (see e.g. page 701, col 2, paragraph starting with “The functional groups” of Li).

Claim 11: Smith in view of Li teaches that the plurality of negatively- charged oxygen functional groups includes one or more of hydroxyl groups and carboxylic groups (see e.g. page 702, col 2, paragraph starting with “The chemical” of Li).

Claim 12: Smith in view of Li teaches that the plurality of negatively- charged oxygen functional groups includes epoxy groups (see e.g. page 702, col 2, paragraph starting with “The chemical” of Li).

Claim 15: The limitation claiming “a (de-)sorption voltage of the cations into and out of the AEM is in a range from -1.0 to 1.5 V relative to a standard hydrogen electrode” is an intended use/function for the device. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Smith in view of Li teaches all the claimed structure of claim 15 and claim 9 and would therefore be capable of having a (de-)sorption voltage of the cations into and out of the AEM is in a range from -1.0 to 1.5 V relative to a standard hydrogen electrode.

Claim 16: Smith in view of Li teaches that the porous membrane structure includes mono- and few-layer graphene, the layers having a range from 1 to 2 layers (see e.g. page 702, connecting paragraph of col 1 and 2 of Li).

Claim 17: Smith in view of Li discloses that the first and second electrodes are symmetric electrodes that contain an identical intercalation material (see e.g. [0052] of Smith)

Claim 18: Smith in view of Li discloses that the intercalation material is NaTi2(PO4)3 (see e.g. [0051] of Smith). 

Claim 19: Smith in view of Li discloses that the first and second electrodes are asymmetric electrodes each containing an electrode material comprised of a metal oxide, a concentration of alkali metal within the metal oxide configured to be different between the electrode materials (see e.g. [0052] of Smith).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Li as applied to claim 9 above, and in further view of Hussaini et al (US 2020/0070094 A1). 

Claim 13: Smith in view of Li does not explicitly teach that the power source is configured to apply a membrane voltage to the AEM via an external circuit, the membrane voltage configured to decrease the first diffusion rate d of the cations through the AEM and increase the second diffusion rate d, of the anions through the AEM.

Hussaini teaches a device for electrically removing salt from a solution (see e.g. abstract of Hussaini) wherein there is a power source to apply a membrane voltage to the AEM via an external circuit (see e.g. [0033] of Hussaini), the membrane voltage configured to decrease the first diffusion rate d of the cations through the AEM and increase the second diffusion rate d, of the anions through the AEM (the voltage is used to control the flow of ions in and out of the membrane to prevent supersaturation, (see e.g. [0089] of Hussaini). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Smith so that the power source is configured to apply a membrane voltage to the AEM via an external circuit to control the diffusion of ions in and out of the membrane to prevent supersaturation. 

Claim 14: Smith in view of Li and Hussaini teaches that the membrane voltage is 0 V or greater (the power is off or on, see e.g. [0089] of Hussaini), which overlaps with the claimed range 0 to + 0.5 V. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795